
	

113 HR 2743 IH: Veterans Eagle Parks Pass Act
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2743
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Nugent introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To make the National Parks and Federal Recreational Lands
		  Pass available at a discount to certain veterans.
	
	
		1.Veterans Eagle
			 Passport
			(a)Short
			 titleThis Act may be cited
			 as the Veterans Eagle Parks Pass
			 Act.
			(b)Veterans Eagle
			 Parks PassSection 805(b) of
			 division J of the Consolidated Appropriations Act, 2005 (16 U.S.C. 6804(b); 118
			 Stat. 3386), is amended by adding at the end the following new
			 paragraph:
				
					(3)Veterans
				DiscountThe Secretary shall
				make the National Parks and Federal Recreational Lands Pass available, at a
				cost of $10, for any veteran who was separated from military service under
				conditions other than dishonorable, if the veteran provides proof of that
				status by presenting a DD214. The National Parks and Federal Recreational Lands
				Pass made available under this paragraph shall be valid for the life of the
				veteran for whom it was
				purchased.
					.
			
